Citation Nr: 0013480	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-17 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, D. Z., C. R., and H. K.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
November 1985.  

This matter arises from various decisions rendered since 
August 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the appellant requested a 
personal hearing before a traveling member of the Board of 
Veterans' Appeals (Board).  Such a hearing was conducted on 
April 13, 2000; a transcript of that proceeding is of record.  


FINDING OF FACT

The appellate record includes a medical diagnosis of PTSD, 
and medical evidence of a nexus to military service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellate record currently includes several medical 
reports which list PTSD as a diagnosis.  In addition, the 
veteran is competent to attest to the occurrence of events 
during military service that might have given rise to the 
foregoing disability.  Finally, the Board notes that there is 
medical evidence of record that appears to link the veteran's 
diagnosed PTSD to her reports of an inservice sexual assault.  
For the purposes of well grounding a given claim, the 
evidence is presumed to be true.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Under the circumstances, the Board finds 
that all of the requirements for a well-grounded claim for 
service connection have been met in this case.  38 U.S.C.A. 
§ 5107(a).  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded; to this extent, the appeal is granted 
subject to the provisions set forth in the following remand 
portion of this decision.  


REMAND

The veteran asserts that she has PTSD as a result of being 
raped while serving in the military in Germany during 
December 1984 or January 1985.  The record indicates that the 
RO has made attempts to elicit details of the investigation 
conducted as a result of the veteran's formal complaints 
following the alleged assault.  Despite this, those records 
have not yet been associated with the appellate record.  

A recent decision by the United States Court of Appeals for 
Veterans Claims (Court) addresses the particular development 
to be accomplished with regard to claims of entitlement to 
service connection for PTSD based upon a personal assault.  
See Patton v. West, 12 Vet. App. 272 (1999).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures" (citing 
VA Adjudication Procedure Manual (M21-1)).  The Court has 
also held that these provisions are substantive rules that 
are the equivalent of VA regulations.  While it appears from 
the claims file that the RO has attempted to comply with the 
pertinent provisions of M21-1, the Board believes that an 
additional attempt should be made to obtain any available 
service records documenting the initial complaints filed by 
the veteran regarding the alleged assault and the subsequent 
criminal investigation conducted by the Department of the 
Army prior to further appellate consideration in order to 
ensure that the appellant has been accorded due process of 
law.  

Additionally, the appellate record currently contains a 
number of psychiatric diagnoses, some of which appear to be 
mutually exclusive in nature.  Where the record before the 
Board is otherwise inadequate, a remand is mandatory rather 
than permissive.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990).  As such, an attempt should be made by the RO to 
reconcile the various conflicting psychiatric diagnoses of 
record to ensure that the Board is in a position to render an 
informed decision.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should again attempt to obtain 
copies of all service records pertaining 
to the complaint filed by the veteran in 
early 1985 regarding a sexual assault, as 
well as those records reflecting the 
ensuing investigation conducted by the 
criminal investigation division of the 
Department of the Army.  All records so 
obtained should be made a permanent part 
of the appellate record.  If such records 
are unavailable, that fact should be 
documented in the record on appeal.

2.  The veteran should be requested to 
undergo a special VA psychiatric 
examination by a board of two 
psychiatrists.  This should be 
accomplished by two physicians who have 
not previously examined the veteran, if 
possible.  The claims folder must be 
available to, and be reviewed by, the 
examiners in conjunction with the 
examination.  The examiners should state 
all psychiatric disabilities diagnosed, 
along with the symptomatology 
attributable to each.  The two VA 
examiners should consult with one another 
in order to provide one joint opinion, 
supported adequately by reasons and 
bases, as to whether an unequivocal 
diagnosis of PTSD is appropriate for this 
veteran.  The examiners should integrate 
the previous psychiatric findings and 
diagnoses in order to obtain a true 
picture of the nature of the veteran's 
psychiatric status and whether a PTSD 
diagnosis is appropriate.  The 
determination as to the appropriate 
psychiatric diagnosis should be made in 
accordance with the provisions of the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., revised 1994) 
(DSM-IV), and in accordance with the 
provisions of 38 C.F.R. §§ 3.304(f), 
4.125(a) (1999).  In addition, the 
examiners should indicate which, if any, 
of the psychiatric disorders observed are 
as likely as not attributable to the 
sexual assault alleged by the veteran to 
have taken place during military service. 

All necessary special studies and tests, 
including psychological testing such as 
MMPI, MMPII, or other profiles 
specifically developed for PTSD 
diagnostic purposes are to be 
accomplished, with discussion of the test 
results and the validity of the answers 
given by the veteran during such testing.  
If there are no stressors sufficient to 
cause PTSD, or if PTSD is not found, that 
matter should also be specifically set 
forth.

The examiners' opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners.

3.  The RO should review the examination 
report, and determine if it is in 
compliance with this REMAND.  If not, it 
should be returned for corrective action.  

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and her representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claim.  The veteran is free to submit any 
additional evidence she desires to have considered in 
conjunction with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


Error! Not a valid link.



